Citation Nr: 0119666	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for varicose veins in 
the right leg, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The appellant served on active duty from August 1974 to 
November 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Varicose veins in the right leg are currently manifested 
by no more than subjective pain with standing or walking and 
no objective evidence of persistent edema incompletely 
relieved by elevation of the extremity.

2.  The appellant is currently service connected for varicose 
veins of the right leg which are assigned a 10 percent 
schedular evaluation.  The appellant has no other service 
connected disabilities.

3.  Competent evidence of unemployability due to service 
connected disabilities has not been presented.


CONCLUSIONS OF LAW

1.  Varicose veins in the right leg are no more than 10 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.104, Diagnostic Code 7120 (2000).

2.  The criteria for a total schedular rating based on the 
inability to secure or follow a substantially gainful 
occupation have not been met.  38 U.S.C.A. §§ 5107, 7104 
(West 1991); 38 C.F.R. § 4.16(a) (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a June 1999 rating decision that 
confirmed and continued a 10 percent evaluation for varicose 
veins of the right leg, and denied a total rating based on 
individual unemployability.

The appellant contends that a higher evaluation is warranted 
for his service connected right leg varicose veins because he 
suffers serious medication side effects and has to elevate 
his right leg to chair height most of the day.  He claims 
that he is totally disabled due to his service connected 
impairments and that therefore a total rating based on 
individual unemployability is warranted.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision and the Statement 
of the Case issued during the pendency of this appeal, the 
appellant and his attorney were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims for increased ratings.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  The 
appellant identified private medical treatment and submitted 
those records in August 2000 with a waiver of RO 
consideration.  See 38 C.F.R. §§ 19.37(a), 20.1304(c) (2000).  
Service medical records are of record.  A VA examination was 
conducted in May 1999 and a copy of the report associated 
with the file.  The appeal was remanded in March 2001 in 
order to afford the appellant an opportunity to testify 
before the Board per his request.  The hearing was scheduled 
in June 2001, although the appellant did not report.  There 
is no indication from the appellant or the attorney that 
there is outstanding evidence which would be relevant to this 
claim.  When the Board considers an issue not considered 
below by the RO, in this case because the passage of the 
Veterans Claims Assistance Act came after the RO had 
completed consideration of the case, then the Board must 
consider whether the appellant would be prejudiced by 
appellate review without first returning the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the cited 
findings regarding the development previously accomplished in 
this case, we hold that the appellant would not be prejudiced 
with our consideration of the appeal since the duty to assist 
the appellant has been met and no reasonable possibility 
exists that additional assistance would aid in substantiating 
the claims.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant filed a claim in February 1999 and alleged that 
his varicose veins had increased in severity.  He became too 
disabled to work in September 1997, but indicated on the 
claim form that he did not leave his last job because of his 
disability.  He had not tried to obtain employment since he 
became too disabled to work.  He had three years of college 
education.  He had not been able to maintain substantial 
employment due to his service connected disability.  He 
indicated prior employment in construction, and as a painter 
and mason.

In private medical records dated in December 1998, the 
appellant reported that his current or most recent job had 
been in construction work.

The appellant was evaluated by Dr. Pfeiffer in February 1999.  
He had complained of right leg pain with sitting and walking.  
On examination he was healthy appearing and was in no acute 
distress.  There was no clubbing, cyanosis or edema in the 
extremities.  He had 2/2 femoral, popliteal and dorsalis 
pedis pulses and 1/2 posterior tibial pulses.  There was a 
confluence of tender superficial varicosities behind the 
right knee and upper calf.  Excisional therapy was 
recommended because of their location and pain.  He was given 
a prescription for compression stockings to wear for 
symptomatic relief.

There is a document purportedly signed by a physician 
(illegible) dated immediately prior to the May 1999 VA 
examination that indicated that brawny edema was present and 
that stasis dermatitis was present.  There was no comment as 
to old healed ulcers.  The document did not identify the leg 
or legs being examined.

A VA examination was conducted in May 1999.  The appellant 
reported that he did not wear support hose.  His legs hurt 
and throbbed.  Elevating his leg improved it.  He stated that 
he was unable to work due to the throbbing and pain.  He 
later stated that he was unemployed due to his inability to 
walk.  His legs hurt all of the time but were worse with 
walking.  He could not walk more than 1/4-mile.  He wore tennis 
shoes.  He denied swelling during the day but said his feet 
swelled at night.  He was in a car accident in 1980 and 
received a wound to the right leg.  On physical examination 
he was in no acute distress.  He did not use a cane or crutch 
to ambulate.  He was wearing sandals and no support hose.  
His gait was within normal limits.  He indicated he could not 
walk on his toes due to calluses.  He was able to tandem and 
heel walk.  There were no posture problems.  He was able to 
do shallow knee bends.  The skin was warm and dry on both 
lower legs.  Bilateral pulses were: pedal pulses 4; popliteal 
pulses 4; post tibial pulses 4.  There were varicose veins in 
both legs.  There was no redness and no tenderness in either 
leg.  There was no heat in either leg.  There was tenderness 
in the right leg in the popliteal area.  There was no pitting 
edema.  There was no cyanosis.  Pallor was noted when the 
feet were elevated.  There was rapid filling of the veins 
with the Trendelenburg test on both sides, although there was 
greater filling on the right.  There were palpable pulses 
with manual compression of the vessels in the right leg.  
Bilateral varicose veins were diagnosed.

In a document dated in May 1999, the appellant was referred 
for review of his varicose veins.  Dr. N. J. J. indicated 
that the appellant had varicose veins and that there were no 
complications.

In private medical records dated in June 1999, the appellant 
reported that other doctors wanted to strip the veins in his 
leg.  In October 1999 he was involved in a motor vehicle 
accident and complained of neck and back pain.  In March 2000 
he reported continued right and left leg pain.  Continued 
elevation of the leg seemed to help.  In April 2000 he 
reported that his right leg was numb.

A clinical assessment of pain was completed by a private 
physician in July 2000 and indicated that the appellant had 
pain that was present to such an extent as to be a 
distraction from performing work, however the form does not 
indicate the source of this pain.  A supplemental 
questionnaire as to the appellant's residual functional 
capacity completed on the same date indicated that the 
appellant's medications made him sleepy at times and 
therefore interfered with his ability to function.  However 
in the comment section, the physician indicated that magnetic 
resonance imaging had shown degenerative disc disease in the 
cervical spine.  There is no reference to varicose veins in 
the right leg.

Varicose veins. 

Varicose veins are evaluated as follows, with the following 
findings attributed to the effects of varicose veins: Massive 
board-like edema with constant pain at rest is assigned a 100 
percent evaluation.  Persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration is assigned a 60 percent evaluation.  Persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration is assigned a 40 percent evaluation.  
Persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema is assigned a 20 percent evaluation.  Intermittent 
edema of the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery is assigned 
a 10 percent evaluation.  Asymptomatic palpable or visible 
varicose veins are assigned a noncompensable evaluation.  
38 C.F.R. § 4.104; Diagnostic Code 7120 (2000).

The preponderance of the evidence is against a higher 
evaluation in the absence of competent evidence of persistent 
edema that is incompletely relieved by elevation of the 
extremity.  On both private and VA examination, edema in the 
right leg was not shown.  This objective medical evidence is 
afforded the highest degree of probative value in the Board's 
consideration.  We have considered that an examiner in May 
1999 indicated the presence of brawny edema and stasis 
dermatitis, but as no leg is identified, this evidence is of 
little probative value since the appellant's service 
connected disability involves only the right leg.  There was 
no edema at the time of the VA examination that immediately 
followed that notation.  This conclusion is supported by the 
determination by Dr. N. J. J. in May 1999 who noted that 
there were no complications due to varicose veins after 
examination even though he was advised of prior findings of 
brawny edema and stasis dermatitis.  We have considered the 
appellant's contentions that he has to elevate his leg most 
of the day and that his condition has worsened.  The 
appellant is competent to state that his condition is worse.  
However, the objective observations of trained medical 
personnel are more probative as to the extent of the 
disability, and both private and VA physicians have 
documented the absence of symptoms that would warrant a 
higher evaluation.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Total rating based on individual unemployability.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (2000).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. §§ 4.16(a), 
4.19 (2000), Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Service connection is currently in effect for varicose veins 
in the right leg, which are considered 10 percent disabling.  
Therefore, the appellant does not meet the schedular criteria 
for a total rating based on individual unemployability and 
there is no legal merit to the claim based upon schedular 
requirements.

The Board has next considered whether an extraschedular 
evaluation is warranted.  In Van Hoose v. Brown, 4 Vet. App. 
361 (1993), the Court of Appeals for Veterans Claims (Court) 
noted that "in determining whether an appellant is entitled 
to a total disability rating based upon individual 
unemployability, neither appellant's non-service-connected 
disabilities nor his advancing age may be considered." Id. at 
363.  The Court further stated that "the sole fact that a 
claimant is unemployed is not enough." Id. 

According to the evidence of record, the appellant is 45 
years old, unemployed, and last worked in September 1997 in 
construction.  He has 15 years of education.  He had also 
worked as a painter and mason.  He has indicated that he has 
not tried to obtain employment since 1997.

Essentially, the appellant contends that he is unemployable 
due to his service- connected disabilities because of pain in 
his leg and his inability to walk any distances.  As noted 
above, no more than a 10 percent disability rating is 
warranted for the varicose veins in the right leg. 

The Board has thoroughly reviewed the claims file in its 
entirety.  Significantly, the Board notes that no medical 
professional has stated that the appellant is unemployable, 
and certainly no competent medical professional has indicated 
that his service-connected varicose veins in the right leg 
renders the appellant unemployable.  There was a suggestion 
in the clinical assessment of pain that was completed in July 
2000 that the appellant had pain that was present to such an 
extent as to be a distraction from performing work, and in 
the supplemental questionnaire that his medications made him 
sleepy and interfered with his ability to function.  But that 
examiner did not circle the answers that would be indicative 
of unemployability.  Furthermore, this finding appeared to be 
related to disability in the cervical spine and followed the 
October 1999 motor vehicle accident after which he complained 
of neck and back pain.  There is no reference to varicose 
veins in the right leg.  Other than the appellant's 
contentions, there is no evidence which shows that he is 
unemployable due to his service-connected disability.  
Furthermore, while the May 1999 VA examiner documented the 
appellant's contentions that he was unable to work due to the 
throbbing and pain, the examiner was silent as to such a 
finding in his concluding diagnosis.  The examiner's silence 
after a complete examination of the appellant is of some 
additional probative value in assisting the Board to the 
conclusion that the appellant is not unemployable and not 
unemployable due to his service connected disability. 

The weight of the evidence is against the appellant's claim 
to a total rating for compensation purposes based upon 
individual unemployability in view of the lack of objective 
evidence, including medical evidence to establish that the 
appellant is, in fact, unemployable by reason of his service 
connected right leg varicose vein disability.  When viewed in 
light of the fact that the appellant does not meet the 
schedular criteria and is not unemployable due to his 
service-connected disability as noted above, entitlement to a 
total rating for compensation purposes based upon individual 
unemployability has not been shown.  As the undersigned 
concludes that the weight of the evidence is against the 
appellant's claim to a total rating for compensation purposes 
based upon individual unemployability, the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required pursuant to the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, a total rating based on individual 
unemployability due to the appellant's service connected 
disorder is denied. 

Consideration has also been given to the provisions for 
extraschedular evaluations.  With respect to the 
extraschedular criteria, review of the record reveals that 
the RO expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000) at the time of 
the June 1999 rating decision and again in the February 2000 
Statement of the Case.  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  Interference 
with employment is acknowledged by the application of a 10 
percent disability evaluation for the right leg disability.  
The appellant has not alleged, and the evidence does not 
establish, frequent periods of hospitalization.  Evidence 
that a doctor has recommended excision of the veins does not 
amount to evidence of frequent periods of hospitalization.  
Although there is evidence of periods of unemployment, there 
is no evidence marked interference with employment due to 
varicose veins in the right leg.  At the time the appellant 
filed his claim he alleged no greater than 2 weeks time lost 
from any one job due to illness, and we do not find this to 
be the equivalent of marked interference with employment. 


ORDER

An increased rating for varicose veins of the right leg is 
denied.  A total rating based on individual unemployability 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



Error! Not a valid link.


